Citation Nr: 0714238	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  06-23 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder, to include as due to personal assault.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran contends that he has post-traumatic stress 
disorder (PTSD) as a direct result of combat and noncombat 
related stressors that he alleges to have experienced during 
active service.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2006); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

The record contains multiple objective medical opinions that 
diagnose the veteran with PTSD.  The most recent of these 
opinions, given by a VA psychiatrist in December 2005, 
relates the PTSD diagnosis to the veteran's military service.  
Further, in statements received in September 2003 and July 
2005, as well as during his November 2006 video hearing 
before the Board, the veteran specified inservice stressor 
events which he asserts were the cause of his PTSD.  

One of the stressor events identified by the veteran is a 
personal assault the veteran described as having happened 
during his service in Vietnam.  The Board notes that the 
provisions of 38 C.F.R. § 3.304(f) (3) (2006) provide for 
claims based on personal assault, and detail the method of 
developing such cases.  By a July 2004 letter, the veteran 
was notified of how to substantiate his claim for service 
connection based on personal assault.  Without discussing the 
merits of this claimed stressor, the Board concludes that the 
veteran has been notified of the means by which to confirm a 
personal assault stressor, and with regard to that particular 
stressor only, no further development on this stressor is 
required at this time.  Similarly, because the veteran's 
claimed stressor of civilians being run over by trucks during 
his time in Long Bien/Binh is not an event likely to be 
documented in official military records, no further 
development on that stressor is required at this time.

However, there is no evidence that the RO ever attempted to 
confirm any of the veteran's other stressors.  In accordance 
with VA regulations, for PTSD to be service connected, any 
diagnosis that links the veteran's current PTSD to his time 
in service must be based on consideration of only those 
events that have been verified by the Joint Services Records 
Research Center (JSRRC).  During the November 2006 video 
hearing before the Board, the veteran clarified the 
timeframes in which the stressor events occurred.  
Accordingly, since the RO now has the necessary information 
with which to form a proper JSRRC request, one must be 
submitted.

Accordingly, the case is remanded for the following actions:

1.  The RO must review the file and 
prepare a summary of all the claimed 
stressors, including those identified by 
the veteran during his November 2006 video 
hearing before the Board, to include daily 
attacks on the base at "Som Bee" 
(phonetic spelling), where the veteran's 
unit, the 82nd Engineer Water Supply, was 
stationed, for the periods July 1970 to 
September 1970, October 1970 to December 
1970, and January 1971 to March 1971; and 
a truck explosion on the grounds of the 
base at "Som Bee" between December 1970 
and January 1971.  This summary, and all 
associated documents, must be sent to the 
JSRRC, which must be requested to provide 
any information that might corroborate the 
veteran's alleged stressors.

2.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the veteran must be 
afforded the appropriate VA examination to 
determine the nature and etiology of all 
psychiatric disorders found.  This 
examination must be conducted by a VA 
psychiatrist who has not previously 
treated the veteran.  The report of 
examination must include a detailed 
account of all manifestations of the 
psychiatric disorders found to be present.  
All necessary tests must be conducted and 
the examiner must review the results of 
any testing prior to completion of the 
report.  The claims file and a copy of 
this Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The RO must specify 
for the examiner the stressor or stressors 
that it has determined are established by 
the record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  The examiner must 
integrate the previous psychiatric 
findings and diagnoses of current findings 
to obtain a true picture of the nature of 
the veteran's psychiatric status.  
Following a review of the service and 
postservice medical records, the examiner 
must state whether any diagnosed 
psychiatric disorder is related to the 
veteran's active duty service.

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify (1) 
whether each alleged stressor found to be 
established by the record was sufficient 
to produce PTSD; and (2) whether there is 
a link between the current symptomatology 
and one or more of the inservice stressors 
found to be established by the record and 
found sufficient to produce PTSD by the 
examiner.  

A complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO must then readjudicate the 
veteran's claim for service connection for 
PTSD.  If the benefit on appeal remains 
denied, a supplemental statement of the 
case must be issued, and the veteran and 
his representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

